United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-41299
                         Conference Calendar



JERRY LYNN WILKINS,

                                     Petitioner-Appellant,

versus

SUZANNE R. HASTINGS, Warden

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:02-CV-15
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jerry Lynn Wilkins, a federal prisoner (# 27842-077), filed

a petition under 28 U.S.C. § 2241 seeking to challenge his 1997

convictions for uttering counterfeited securities, possession of

false papers to defraud the United States, mail fraud, and aiding

and abetting.   The district court dismissed Wilkins’s petition

without prejudice due to his failure to comply with a court

order that he replead his petition with more specificity.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41299
                                  -2-

Wilkins filed this appeal challenging the district court’s

dismissal of his petition.

     On appeal, Wilkins argues only the propriety of the court

order requiring him to replead his petition.   His failure to

brief the noncompliance-with-a-court-order issue, the basis of

the dismissal of his habeas petition, is the same as if he had

not appealed the judgment.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).   Accordingly,

the appeal is without arguable merit, and we dismiss the

appeal as frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED AS FRIVOLOUS.